Order granting motion to dismiss the complaint on the ground that it fails to state facts sufficient to constitute a cause of action unani*989mously affirmed, with $10 costs and disbursements. The appellants are not asking the court to declare their legal rights, but are asking advice as to whether or not they have one or more causes of action against respondents, which they should choose, and their probable success therein. An action for a declaratory judgment may not be resorted to for such a purpose. (Todd v. Board of Educ. of City of Syracuse, 272 App. Div. 618; Latham, v. Hollands, 172 Mise. 189; De Camp v. 147 East 50th St. Corp., 163 Mise. 584.) Present — Nolan, P. J., Carswell, Sneed, Wenzel and MaeCrate, J J.